Citation Nr: 9934957	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had active service from July 1969 until 
February 1971.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in New Orleans, Louisiana, that denied an 
increased evaluation, in excess of 50 percent, for the 
appellant's service connected PTSD as well as his claim for a 
total disability evaluation based on individual 
unemployability due to the service connected psychiatric 
disability.  

In August 1998, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. Michael 
E. Wildhaber, Esquire (who also represents the veteran before 
VA).  The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in April 1999, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion later that same month.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the Joint Motion for 
Remand.  Copies of the Joint Motion for Remand and the 
Court's Order have been placed in the claims folder. 

The Joint Motion for Remand also noted that the appellant had 
raised the additional issue of entitlement to service 
connection for alcoholism/drug dependency secondary to his 
service-connected PTSD.  As this additional issue has not 
been adjudicated and developed, and as it is not intertwined 
with the issues on appeal, it is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet.App. 157 
(1994); Godfrey v. Brown, 7 Vet.App. 398 (1995).



REMAND

After a review of the record, to include the April 1999 joint 
motion cited above, the Board is of the opinion that 
additional development is appropriate prior to further 
consideration of the veteran's claims.  

Regarding the issue of an increased rating for PTSD, the 
joint motion pointed out that the diagnostic criteria under 
which the veteran's psychiatric disorder was evaluated had 
recently changed.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411, pertaining to PTSD.  The rating criteria for mental 
disorders was revised effective in November 1996.  The joint 
motion pointed out that the VA had failed to consider the 
appellant's claim under whichever rating criteria was more 
favorable to the disposition of his claim; therefore, under 
the Court's decision in Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), a remand of this matter was required for 
readjudication of this issue.

The Joint Motion also indicated that the Board had failed to 
provide adequate reasons and bases for its determination that 
an increased evaluation was not warranted.  Specifically, the 
Joint Motion stated that the Board's prior decision had 
reflected inadequate discussion of the evidence concerning 
the veteran's social and industrial impairment, including 
major impairment in the ability to work as reflected by his 
current GAF score of 45-50 and objective findings from the 
1996 hospitalization and the 1997 VA examination, and in the 
context of the rating criteria.  See 38 C.F.R. § 4.130 
(adopting the nomenclature of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); DSM-IV, 
p.32, Mittleider v. West, 11 Vet.App. 181 (1998); Shoemaker 
v. Derwinski, 3 Vet.App. 248 (1992).  Thus, the Board finds 
that further development is required in order to comply with 
the directives of the Joint Motion for Remand and Order of 
the Court.

Since the issue of a TDIU is inextricably intertwined with 
the appellant's claim for an increased rating for his 
service-connected psychiatric disorder, remand is also 
required regarding the TDIU claim.  See Bagwell v. Brown, 9 
Vet. App. 337, 339-40 (1996).

Thus, to ensure that the Department of Veterans Affairs (VA) 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain all VA treatment 
records, to include outpatient, inpatient 
and mental hygiene records, covering the 
period from May 1999.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning and to determine the 
impact the veteran's service-connected 
psychiatric disorder has on his social 
and industrial adaptability as well as 
his prospects for gainful employment.  
The claims folder should be furnished to 
the examiner in conjunction with the 
examination.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
service-connected PTSD, with emphasis on 
the veteran's ability to obtain and 
maintain substantially gainful 
employment.  The RO should also inform 
the veteran of the consequences of 
failing to appear for a scheduled 
examination without "good cause." 38 
C.F.R. § 3.655.  The claims folder, to 
specifically include a copy of the 
changes to the mental disorders section 
of the rating schedule, effective 
November 7, 1996, should be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.  The examiner should express an 
opinion, if possible, as to the degree of 
industrial/occupational and social 
impairment caused solely by the veteran's 
service-connected PTSD as opposed to 
nonservice-connected disorders, such as 
alcohol, drug abuse, or a personality 
disorder.  The examiner should also 
provide an opinion as to the extent the 
veteran's service-connected PTSD 
interferes with his ability to obtain and 
maintain substantially gainful 
employment.  Moreover, the examiner 
should describe what types of employment 
activities would be limited because of 
the veteran's service-connected PTSD and 
whether or not sedentary employment would 
be feasible.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV) as it relates to the 
service connected psychiatric disorder.  
It is imperative that the examiner 
includes a definition of the numerical 
code assigned under DSM-IV.  The presence 
or absence of symptoms enumerated in the 
revised rating criteria should be 
specifically noted.  A complete rationale 
for any opinions and conclusions 
expressed should be included in the 
examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet.App. 101 (1993).

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the specified time within which 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









